J-A17014-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: T.R.                                 :    IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                                            :
                                            :
APPEAL OF: T.R.                             :        No. 1037 EDA 2013

               Appeal from the Order Entered February 28, 2013
               In the Court of Common Pleas of Delaware County
                        Civil Division at No(s): 3960-11


BEFORE: GANTMAN, P.J., PANELLA, J., and STABILE, J.

MEMORANDUM BY GANTMAN, P.J.:                    FILED NOVEMBER 06, 2014

        Appellant, T.R., appeals from the order entered in the Delaware

County Court of Common Pleas, which denied his petition to expunge his

mental health commitments under the Mental Health Procedures Act

(“MHPA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows.

Appellant is a licensed Pennsylvania attorney with a Ph.D. in plant molecular

biology.    Since 2006, Appellant has received mental health treatment for

bipolar disorder with depression.    Due to his mental illness, Appellant has

not maintained employment since approximately 2007.             Appellant also

receives Social Security disability benefits.

        On May 24, 2011, Appellant’s treating psychiatrist, Dr. Susan Mitchell,

recommended that Appellant immediately admit himself at Crozer Chester



1
    50 P.S. §§ 7101-7503.
J-A17014-14


Medical Center (“Crozer”) for a psychiatric evaluation because Dr. Mitchell

believed Appellant was at risk of suicide.         The following day, Appellant

presented himself for an emergency psychiatric evaluation at Crozer, where

he reported having severe depression and “vague suicidal thoughts with a

plan.”    (See Hearing Exhibit D-3 at 1; R.R. at 57A.)        After an emergency

evaluation, which deemed Appellant severely mentally ill and in need of

emergency treatment, Dr. Jacob McCormick, M.D., the attending physician,

signed an application to admit Appellant under 50 P.S. § 7302 for up to 120

hours of involuntary emergency examination and treatment.                Appellant

signed the Section 7302 form to acknowledge that he had been notified of

his   rights.    Appellant   received   a   psychiatric   evaluation,   an   IV   for

dehydration, and medication including Lithium. At approximately 6:00 p.m.

on May 25, 2011, Dr. Syed Ali, M.D., met with Appellant and confirmed that

he had been involuntarily committed under Section 7302.

         Appellant met with Deanna Chiddick, a social worker, and Dr. Rivera

on May 26, 2011. Ms. Chiddick explained to Appellant that he would meet

with a psychiatrist for Delaware County, who would conduct a psychiatric

examination.      Dr. Rivera told Appellant there would be an involuntary

emergency treatment proceeding (“Section 7303 proceeding”) the following

day to determine whether to extend Appellant’s involuntary emergency

treatment under 50 P.S. § 7303. Prior to the Section 7303 proceeding, Dr.

Theodore J. Barry, M.D., the psychiatrist for Delaware County, conducted an



                                        -2-
J-A17014-14


independent psychiatric examination of Appellant on May 27, 2011.          Dr.

Barry reviewed Appellant’s medical records from May 25, 2011, including Dr.

Ali’s report describing Appellant as “agitative, manic, paranoid, [and]

depressed,” refused to take any medication, and verbalized “suicidal

thoughts with a vague plan.” (See Hearing Exhibit C at 7; R.R. at 49A.) Dr.

Barry discussed with Appellant Dr. Ali’s recommendation that Appellant

continue treatment at Crozer, with which Appellant agreed. Dr. Barry then

told Appellant Dr. Barry would inform the Mental Health Review Officer at

the Section 7303 proceeding of Appellant’s agreement to the recommended

treatment, so Appellant would not be put through a formal court hearing.

      During Dr. Barry’s examination, Appellant’s court-appointed attorney

for the Section 7303 proceeding, was present outside the open door to Dr.

Barry’s office.   Counsel testified he typically listens while Dr. Barry meets

with patients in preparation for Section 7303 proceedings.      If the patient

agrees with Dr. Barry to continue the involuntary treatment, counsel

testified he usually does not speak to the patient or interfere with his

decision.

      Appellant’s Section 7303 proceeding was held on May 27, 2011, before

a Mental Health Review Officer.     Appellant did not attend the proceeding.

Based on Appellant’s acquiescence to continue treatment, the Mental Health

Review Officer ordered Appellant to receive up to twenty days of extended

involuntary treatment under Section 7303.        Appellant was subsequently



                                     -3-
J-A17014-14


released from Crozer on May 31, 2011.           Appellant has had no hospital

admissions due to his mental illness since that time.

        On April 26, 2012, Appellant filed a petition to expunge his mental

health commitments, pursuant to 50 P.S. §§ 7109(b) and 7303(g) of the

MHPA.2     The trial court conducted an evidentiary hearing on December 3,

2012.      On February 28, 2013, the court issued findings of fact and

conclusions of law, and denied Appellant’s petition. Appellant timely filed a

notice of appeal on March 27, 2013. The court ordered Appellant on April 3,

2013, to file a concise statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925(b), and Appellant timely complied on April 24, 2013.

        Appellant raises the following issues for our review:

           WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
           AND/OR ABUSED ITS DISCRETION BY DENYING
           [APPELLANT’S] PETITION FOR EXPUNGEMENT OF HIS
           INVOLUNTARY MENTAL HEALTH COMMITMENTS.

           WHETHER THE INITIAL INVOLUNTARY COMMITMENT OF
           [APPELLANT] AT CROZER CHESTER HOSPITAL PURSUANT
           TO THE MENTAL HEALTH PROCEDURES ACT, 50 P.S. §
           7302, WAS INAPPROPRIATE AND UNLAWFUL BECAUSE
           EVIDENCE DEMONSTRATES THAT [APPELLANT] DID NOT
           “[ACT] IN SUCH A MANNER AS TO EVIDENCE THAT HE
           WOULD BE UNABLE WITHOUT CARE, SUPERVISION AND
           THE CONTINUED ASSISTANCE OF OTHERS, TO SATISFY
           HIS NEED FOR NOURISHMENT, PERSONAL OR MEDICAL
           CARE, SHELTER, OR SELF-PROTECTION AND SAFETY, AND
           THAT THERE [WAS] REASONABLE PROBABILITY THAT
           DEATH, SERIOUS BODILY INJURY OR SERIOUS PHYSICAL
           DEBILITATION WOULD ENSUE WITHIN 30 DAYS UNLESS
           ADEQUATE TREATMENT [WAS] AFFORDED.”


2
    50 P.S. §§ 7109(b) and 7303(g) contain identical language.


                                       -4-
J-A17014-14


         WHETHER THE INITIAL INVOLUNTARY COMMITMENT OF
         [APPELLANT] AT CROZER CHESTER HOSPITAL PURSUANT
         TO THE MENTAL HEALTH PROCEDURES ACT, 50 P.S. §
         7302, WAS INAPPROPRIATE AND UNLAWFUL BECAUSE
         EVIDENCE DEMONSTRATES THAT [APPELLANT] DID NOT
         INTEND TO TAKE HIS OWN LIFE NOR DID HE TAKE ANY
         ACT IN FURTHERANCE OF ANY PLAN TO HARM HIMSELF.

         WHETHER THE EXTENDED INVOLUNTARY COMMITMENT
         OF [APPELLANT] AT CROZER CHESTER HOSPITAL UNDER
         THE MENTAL HEALTH PROCEDURES ACT, 50 P.S. § 7303,
         WAS    INAPPROPRIATE    AND  UNLAWFUL   BECAUSE
         [APPELLANT]  DID    NOT   KNOWINGLY   AGREE   TO
         CONTINUED INPATIENT TREATMENT OR KNOWINGLY
         WAIVE HIS RIGHT TO AN INFORMAL HEARING.

         WHETHER THE EXTENDED INVOLUNTARY COMMITMENT
         OF [APPELLANT] AT CROZER CHESTER HOSPITAL
         PURSUANT TO THE MENTAL HEALTH PROCEDURES ACT, 50
         P.S. § 7303, WAS INAPPROPRIATE AND UNLAWFUL
         BECAUSE [APPELLANT] WAS DEPRIVED OF DUE PROCESS
         OF LAW    DURING    HIS [“§   303”] COMMITMENT
         PROCEEDINGS IN THAT [APPELLANT] WAS DENIED
         ADEQUATE REPRESENTATION OF COUNSEL BY HIS
         COURT-APPOINTED ATTORNEY.

         WHETHER THE TRIAL COURT ERRED IN FINDING THAT
         [APPELLANT] COULD NOT HAVE SUFFERED ANY STIGMA
         FROM HIS ILLEGAL COMMITMENTS BECAUSE HE HAS
         APPLIED FOR AND RECEIVED SOCIAL SECURITY
         DISABILITY   BENEFITS, IN  THAT   THE   COURT’S
         CONCLUSION DENIES THE DISTINCTION BETWEEN A
         BENEFIT THAT APPELLANT IS ENTITLED TO BY LAW
         SECURED BY HIM VOLUNTARILY AND AN ILLEGAL
         COMMITMENT AND IS CONTRARY TO PENNSYLVANIA LAW.

(Appellant’s Brief at 3-4).

      “Our well-settled standard of review in cases involving a motion for

expunction is whether the trial court abused its discretion.” In re Keyes, 83
A.3d 1016, 1022 (Pa.Super. 2013) (citing Commonwealth v. A.M.R., 887



                                    -5-
J-A17014-14


A.2d 1266, 1268 (Pa.Super. 2005)).

      In his first five issues, Appellant argues his involuntary commitment

under Sections 7302 and 7303 of the MHPA was inappropriate and unlawful.

Appellant contends his initial commitment under Section 7302 was unlawful

because there was no evidence Appellant was unable to care for himself,

posed a clear and present danger to himself or others, or refused to eat or

take medication.   Appellant claims he presented at Crozer as cooperative,

alert, and well groomed, and at the time of commitment he lived in a stable

home with his wife and two adult daughters. Appellant also alleges he was

not a clear and present danger to himself under the statute because, in the

thirty days prior to his involuntary commitment, Appellant had not intended

to take his own life or committed any act to further a plan to harm himself.

Appellant asserts the staff at Crozer had no reason to commit him under a

provision of the MHPA regarding a risk of suicide.

      Appellant also argues his extended involuntary commitment under

Section 7303 was unlawful because he was deprived of his due process

rights during his Section 7303 proceeding.      Appellant states he did not

knowingly or intentionally waive his right to a formal hearing under Section

7303, where he was unaware he had a right to a hearing and access to

counsel. Appellant contends no one adequately explained the process when

he agreed to comply with Dr. Ali’s recommendation for continued treatment.

Appellant alleges he mistakenly believed that waiving his right to a formal



                                     -6-
J-A17014-14


hearing and continuing treatment meant he would be released.          Appellant

also claims he was denied adequate representation of counsel because he

did not know counsel had been appointed to represent Appellant. Appellant

maintains counsel’s conduct amounted to ineffective assistance because

counsel did not meet with Appellant or represent Appellant’s interests at the

Section 7303 proceeding, and counsel failed to ensure Appellant understood

that he was waiving his right to a formal hearing. Appellant concludes this

Court must grant Appellant’s expungement petition. We disagree.

      Sections 7301, 7302, and 7303 of the MHPA deal with involuntary

emergency examination and treatment of individuals: Section 7301 provides

in relevant part:

         § 7301. Persons who may be subject to involuntary
         emergency examination and treatment

         (a) Persons Subject.—Whenever a person is severely
         mentally disabled and in need of immediate treatment, he
         may be made subject to involuntary emergency
         examination and treatment. A person is severely mentally
         disabled when, as a result of mental illness, his capacity to
         exercise self-control, judgment and discretion in the
         conduct of his affairs and social relations or to care for his
         own personal needs is so lessened that he poses a clear
         and present danger of harm to others or to himself.

         (b)   Determination of Clear and Present Danger.—

                                  *    *    *

         (2) Clear and present danger to himself shall be shown
         by establishing that within the past 30 days:

            (i) the person has acted in such manner as to
            evidence that he would be unable, without care,


                                      -7-
J-A17014-14


           supervision and the continued assistance of others,
           to satisfy his need for nourishment, personal or
           medical care, shelter, or self-protection and safety,
           and that there is a reasonable probability that death,
           serious bodily injury or serious physical debilitation
           would ensue within 30 days unless adequate
           treatment were afforded under this act; or

           (ii) the person has attempted suicide and that there
           is the reasonable probability of suicide unless
           adequate treatment is afforded under this act. For
           the purposes of this subsection, a clear and present
           danger may be demonstrated by the proof that the
           person has made threats to commit suicide and has
           committed acts which are in furtherance of the
           threat to commit suicide[.] …

50 P.S. § 7301(a), (b)(2)(i)-(ii). Section 7302 provides:

        § 7302. Involuntary emergency examination and
        treatment authorized by a physician—not to exceed
        one hundred twenty hours

        (a) Application        for     Examination.—Emergency
        examination may be undertaken at a treatment facility
        upon the certification of a physician stating the need for
        such examination; or upon a warrant issued by the county
        administrator authorizing such examination; or without a
        warrant upon application by a physician or other
        authorized person who has personally observed conduct
        showing the need for such examination.

           (1) Warrant for Emergency Examination.—Upon
           written application by a physician or other
           responsible party setting forth facts constituting
           reasonable grounds to believe a person is severely
           mentally disabled and in need of immediate
           treatment, the county administrator may issue a
           warrant requiring a person authorized by him, or any
           peace officer, to take such person to the facility
           specified in the warrant.

           (2) Emergency Examination Without a Warrant.—
           Upon personal observation of the conduct of a


                                    -8-
J-A17014-14


          person constituting reasonable grounds to believe
          that he is severely mentally disabled and in need of
          immediate treatment, and physician or peace officer,
          or anyone authorized by the county administrator
          may take such person to an approved facility for an
          emergency examination.       Upon arrival, he shall
          make a written statement setting forth the grounds
          for believing the person to be in need of such
          examination.

       (b) Examination and Determination of Need for
       Emergency Treatment.—A person taken to a facility shall
       be examined by a physician within two hours of arrival in
       order to determine if the person is severely mentally
       disabled within the meaning of section 301 and in need of
       immediate treatment. If it is determined that the person
       is severely mentally disabled and in need of emergency
       treatment, treatment shall be begun immediately. If the
       physician does not so find, or if at any time it appears
       there is no longer a need for immediate treatment, the
       person shall be discharged and returned to such place as
       he may reasonably direct. The physician shall make a
       record of the examination and his findings. In no event
       shall a person be accepted for involuntary emergency
       treatment if a previous application was granted for such
       treatment and the new application is not based on
       behavior occurring after the earlier application.

       (c) Notification          of    Rights at     Emergency
       Examination.—Upon arrival at the facility, the person
       shall be informed of the reasons for emergency
       examination and of his right to communicate immediately
       with others. He shall be given reasonable use of the
       telephone. He shall be requested to furnish the names of
       parties whom he may want notified of his custody and kept
       informed of his status. The county administrator or the
       director of the facility shall:

          (1) give notice to such parties of the whereabouts
          and status of the person, how and when he may be
          contacted and visited, and how they may obtain
          information concerning him while he is in inpatient
          treatment; and



                                 -9-
J-A17014-14


           (2) take reasonable steps to assure that while the
           person is detained, the health and safety needs of
           any of his dependents are met, and that his personal
           property and the premises he occupies are secure.

        (d) Duration of Emergency Examination and
        Treatment.—A person who is in treatment pursuant to
        this section shall be discharged whenever it is determined
        that he no longer is in need of treatment and in any event
        within 120 hours, unless within such period:

                                 *     *      *

           (2) a     certification for  extended    involuntary
           emergency treatment is filed pursuant to section 303
           of this act.

50 P.S. § 7302(a)-(c), (d)(2) (internal footnotes omitted).   Furthermore,

Section 7303 provides in relevant part:

        § 7303. Extended involuntary emergency treatment
        certified by a judge or mental health review officer—
        not to exceed twenty days

        (a) Persons Subject to Extended Involuntary
        Emergency      Treatment.—Application       for extended
        involuntary emergency treatment may be made for any
        person who is being treated pursuant to section 302
        whenever the facility determines that the need for
        emergency treatment is likely to extend beyond 120 hours.
        The application shall be filed forthwith in the court of
        common pleas, and shall state the grounds on which
        extended emergency treatment is believed to be
        necessary. The application shall state the name of any
        examining physician and the substance of his opinion
        regarding the mental condition of the person.

        (b) Appointment of Counsel and Scheduling of
        Informal Hearing.—Upon receiving such application, the
        court of common pleas shall appoint an attorney who shall
        represent the person unless it shall appear that the person
        can afford, and desires to have, private representation.
        Within 24 hours after the application is filed, an informal


                                     - 10 -
J-A17014-14


       hearing shall be conducted by a judge or by a mental
       health review officer and, if practicable, shall be held at
       the facility.

       (c) Informal Conference on Extended Emergency
       Treatment Application.—(1) At the commencement of
       the informal conference, the judge or the mental health
       review officer shall inform the person of the nature of the
       proceedings. Information relevant to whether the person
       is severely mentally disabled and in need of treatment
       shall be reviewed, including the reasons that continued
       involuntary treatment is considered necessary.        Such
       explanation shall be made by a physician who examined
       the person and shall be in terms understandable to a
       layman. The judge or mental health review officer may
       review any relevant information even if it would be
       normally excluded under rules of evidence if he believes
       that such information is reliable.     The person or his
       representative shall have the right to ask questions of the
       physician and of any other witnesses and to present any
       relevant information. At the conclusion of the review, if
       the judge or the review officer finds that the person is
       severely mentally disabled and in need of continued
       involuntary treatment, he shall so certify. Otherwise, he
       shall direct that the facility director or his designee
       discharge the person.

                               *     *      *

       (g) Petition to Common Pleas Court.—In all cases in
       which the hearing was conducted by a mental health
       review officer, a person made subject to treatment
       pursuant to this section shall have the right to
       petition the court of common pleas for review of the
       certification. A hearing shall be held within 72 hours
       after the petition is filed unless a continuance is
       requested by the person’s counsel. The hearing shall
       include a review of the certification and such evidence as
       the court may receive or require. If the court determines
       that further involuntary treatment is necessary and that
       the procedures prescribed by this act have been followed,
       it shall deny the petition. Otherwise, the person shall be
       discharged.



                                   - 11 -
J-A17014-14


          (h) Duration of Extended Involuntary Emergency
          Treatment.—Whenever a person is no longer severely
          mentally disabled or in need of immediate treatment and,
          in any event, within 20 days after the filing of the
          certification, he shall be discharged….

50 P.S. § 7303(a)-(c)(1),(g)-(h) (internal footnote omitted) (emphasis

added).

       Involuntary commitment under Section 7302 is proper “where there

are reasonable grounds to believe a person is severely mentally disabled and

in need of immediate treatment.”         In re Jacobs, 15 A.3d 509, 510

(Pa.Super. 2011) (citing In re Hancock, 719 A.2d 1053, 1055 (Pa.Super.

1998)).   “[I]t is not sufficient to find only that the person is in need of

mental health services.      It must also be established that there is a

reasonable probability of death, serious injury or serious physical debilitation

to order commitment.” In re R.F., 914 A.2d 907, 913-14 (Pa.Super. 2006),

appeal denied, 593 Pa. 741, 929 A.2d 1162 (2007) (citing In re T.T., 875
A.2d 1123 (Pa.Super. 2005)).     “[A] suicide attempt occurs when a person

clearly articulates or demonstrates an intention to commit suicide and has

committed an overt action in furtherance of the intended action.”        In re

R.F., supra at 913 (citing 55 Pa. Code § 5100.84(g)).          “[C]ommitment

under § 7303 indicates a more serious mental problem[;]…commitment

under § 7302 only requires a doctor’s determination, while commitment

under § 7303 imposes major due process requirements.” Jacobs, supra at

511.



                                     - 12 -
J-A17014-14


     “[E]xpungement of civil commitment records (be they generated in a

hospital or court context) are required if they originated as a result of an

illegal proceeding subsequently declared null and void[.]” In re R.F., supra

at 909 (citation and internal quotation marks omitted).     Nevertheless, this

Court has recently stated: “[W]e are aware of no authority, statutory or

decisional, that provides for the expunction of a mental health commitment

record where commitment was obtained pursuant to 50 P.S. § 7303.”

Keyes, supra at 1024.

     Instantly,   Appellant   presented      himself   to   Crozer   per   the

recommendation of his treating psychiatrist, Dr. Mitchell. Appellant reported

severe depression, “vague suicidal thoughts with a plan,” “people are after

him,” and “nothing will help me.”    (See Hearing Exhibit D-3 at 1; R.R. at

57A; Hearing Exhibit B at 5; R.R. at 40A.)      Dr. McCormick performed an

emergency evaluation and determined Appellant was severely mentally

disabled and in need of immediate emergency treatment.         Dr. McCormick

consequently signed a Section 7302 application for involuntary commitment,

which stated Appellant “was a clear and present danger to himself” because,

within the past thirty days, he had “acted in such manner as to evidence

that [he] would be unable, without care, supervision and the continued

assistance of others, to satisfy [his] need for nourishment, personal or

medical care, shelter, or self-protection and safety” and there was a

“reasonable probability that death, serious bodily injury or serious physical



                                    - 13 -
J-A17014-14


debilitation would ensue…unless adequate treatment were afforded[.]” (See

Hearing Exhibit C at 2; R.R. at 44A.) Thus, there were reasonable grounds

to believe Appellant was severely mentally disabled, together with a

reasonable probability of death or serious bodily injury.         See Jacobs,

supra; R.F., supra.      Appellant signed the Section 7302 application to

acknowledge his admission rights had been explained to him. Accordingly,

Appellant’s Section 7302 commitment was lawful and appropriate; it did not

arise from an illegal proceeding. See R.F., supra.

      Furthermore, there is no legal authority to expunge Appellant’s

commitment under Section 7303.          See Jacobs, supra; Keyes, supra

(holding there is no way for appellant to remove record of Section 7303

commitment). Moreover, Appellant had the opportunity in 2011 to appeal

his Section 7303 commitment.        See 50 P.S. § 7303(g).        Nevertheless,

Appellant failed to do so.

      The trial court summarized its disposition of Appellant’s first five issues

as follows:

         Separate and apart from [Appellant’s] significant suicidal
         ideations, he was first admitted to Crozer because he
         presented as a patient unable to satisfy his most basic
         needs for “nourishment, personal or medical care, shelter
         or self-protection and safety,” and for these reasons,
         serious bodily injury or death were a “reasonable
         probability.”   [Appellant’s] commitment under [Section
         7302 of the MHPA] was therefore appropriate and lawful.

         Based on the evidence of record, this [c]ourt determined
         that [Appellant] knowingly agreed to the continued
         inpatient treatment at [Crozer] for stabilization of mood,


                                     - 14 -
J-A17014-14


         behavior,    suicidal thoughts   and   stabilization   of
         medications. As [Appellant] agreed to further inpatient
         treatment and therefore obviated the need for a hearing,
         his argument regarding ineffective counsel was moot.
         [Appellant’s] commitment under [Section 7303 of the
         MHPA] was also appropriate and lawful.            As the
         commitments were appropriate and lawful, the Petition for
         Expungement was appropriately denied.

(Trial Court Opinion, filed May 22, 2013, at 11-12). We accept the court’s

reasoning. Thus, the court properly denied Appellant’s petition to expunge

his commitments under the MHPA.             See Keyes, supra.             Accordingly,

Appellant’s first five issues merit no relief.

      In his final issue, Appellant argues he has suffered shame and stigma

from his involuntary mental health commitments.              Appellant alleges the

court improperly interpreted Pennsylvania law when it said that individuals

who suffer from mental illness and apply for Social Security disability cannot

suffer further trauma to their reputation due to an illegal involuntary

commitment.      Appellant maintains in very general terms that stigma is

presumed     with   involuntary   commitments         because   records     of   those

commitments      pose   an   ongoing    threat   to   an   individual’s    reputation.

Appellant concludes this Court must grant his expungement petition on this

ground. We cannot agree.

      “The Rules of Appellate Procedure state unequivocally that each

question an appellant raises is to be supported by discussion and analysis of

pertinent authority.” Coulter v. Ramsden, 94 A.3d 1080, 1088 (Pa.Super.

2014) (quoting Estate of Haiko v. McGinley, 799 A.2d 155, 161


                                       - 15 -
J-A17014-14


(Pa.Super. 2002)) (internal quotation marks omitted).          See Pa.R.A.P.

2119(a)-(b). “Appellate arguments which fail to adhere to these rules may

be considered waived, and arguments which are not appropriately developed

are waived.” Coulter, supra.

      Here, Appellant’s final issue is arguably waived for failure to develop

his claim regarding the “additional” stigma and shame Appellant suffered

due to his involuntary commitments. Appellant’s argument does not cite any

relevant authority to support his allegation that records of an involuntary

commitment may be expunged based on vague allegations of stigma and

shame.   Therefore, Appellant’s final issue is waived.3    See id.; Pa.R.A.P.

2119(a)-(b).

      Moreover, even if Appellant’s final issue had been preserved, Appellant

would not be entitled to relief because his commitment under Section 7303

cannot be expunged. See Keyes, supra; Jacobs, supra. Accordingly, we

affirm the court’s order denying Appellant’s petition for expungement of his

mental health commitments.

      Order affirmed.




3
  Appellant’s final issue fundamentally turns on Appellant’s allegations of the
“illegality” of his commitments, which we have already determined, on this
record, were legal.


                                    - 16 -
J-A17014-14

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/6/2014




                          - 17 -